DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	The rejections of claims 10, 15, and 17 have been overcome.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5, 8-9, 12, 14-16, 22-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Miller reference (US Patent Publication No. 2013/0048088) in view of the Ronning reference (US Patent Publication No. 2013/0160415).
9.	Regarding claim 1, the Miller reference discloses:
an agricultural machine [Paragraph 0029—tractor], comprising:
a body frame [Paragraph 0029—implicitly disclosed in explicit disclosure of tractor];
a drive system mounted on the body frame [Paragraph 0029—implicitly disclosed in explicit disclosure of tractor];
a power unit (8.1), mounted on the body frame (FIG. 8), adapted to provide power to the drive system [Paragraph 0029—implicitly disclosed by explicit disclosure of tractor] or the cutting system; and
a fluid distribution system (2) adapted to provide fluid to the power unit (FIG. 8);
wherein the fluid distribution system (2) further comprises a dock (6) and a replaceable fluid container (4) adapted to contain fluid to be supplied to the power unit [Paragraph 0056], the dock (6) being adapted to retain the replaceable fluid container (4) in fluid communication with the fluid distribution system (2) so as to supply fluid from the replaceable fluid container (4) via the fluid distribution system (2) to the power unit (FIG. 8) [Paragraph 0056].
The Miller reference discloses the invention as essentially claimed.  However, the Miller reference fails to disclose a cutting system mounted on the body frame.  
The Ronning reference teaches that it is conventional in the art of agricultural machines to provide as taught in [Paragraph 0003] a cutting system mounted on the body frame [Paragraph 0003].  Such configurations/structures would allow the machine to trim and manicure a lawn surface comprising a variety of grasses, weeds and other natural growths [Paragraph 0003].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the reference, such that the machine further includes a cutting system mounted on the body frame, as clearly suggested and taught by the Ronning reference, in order to allow the machine to trim and manicure a lawn surface comprising a variety of grasses, weeds and other natural growths [Paragraph 0003].  
10.	Regarding claim 2, the Miller reference further discloses:
wherein the replaceable fluid container (4) comprises a housing (FIG. 2), the housing adapted to make a fit with the dock (6)
The Miller reference discloses the invention as essentially claimed.  However, the Miller reference fails to disclose friction fit and a transfer valve.
The Miller reference teaches it is conventional in the art to provide as taught in [Paragraph 0043] that the removable cartridge (4) may cooperate with the container (dock) (6) and the conduit (12) by any appropriate means including, but not limited to, threads, seals, O-rings, and plugs.  The examiner takes Official Notice that is well known in the art of couplings (for example see WO2017/108608A1 and US 2017/0101911) to use friction fits and transfer valves for the purpose of fluid couplings and in light of the suggestion in the reference that any appropriate means may be used for cooperation it would have been obvious to one of ordinary skill in the art to combine the replaceable fluid container and the dock using a friction fit and a transfer valve.  
11.	Regarding claim 5, the Miller reference further discloses:
wherein the power unit inlet and the power unit outlet are connected to a power unit pump, such that during use, oil to be filtered for re-use is pumped out of the power unit into the filter, and oil to be re-used is pumped out of the filter and into the power unit [Paragraph 0044].
12.	Regarding claim 8, the Miller reference further discloses:
wherein the replaceable fluid container is made from recyclable and/or or reusable materials [Paragraph 0043].
13.	Regarding claim 9, the Miller reference further discloses:
wherein the replaceable fluid container also comprises locking means for engaging with the dock to hold the replaceable fluid container in position in the dock in use [Paragraph 0042].
14.	Regarding claim 12, the Miller reference further discloses:
wherein the power unit is an engine (8.1) and the fluid is an engine lubricant [Paragraph 0031].  The additional features of this claims are presented in the alternate (“or”) and therefore the prior art only has to disclose one of the alternatives and its attendant features. 
15.	Regarding claim 14, the Miller reference further discloses:
and the drive system comprises at least two wheels or a continuous track mounted on the body frame (implicit in explicit disclosure of tractor that it would have at least two wheels).
The Miller reference discloses the invention as essentially claimed.  However, the Miller reference fails to disclose wherein the cutting system comprises at least one blade adapted to cut grass.  
The Ronning reference teaches that it is conventional in the art of agricultural machines to provide as taught in [Paragraph 0003] wherein the cutting system comprises at least one blade adapted to cut grass [Paragraph 0003].  Such configurations/structures would allow the machine to trim and manicure a lawn surface comprising a variety of grasses, weeds and other natural growths [Paragraph 0003].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the Miller reference, such that the machine further include wherein the cutting system comprises at least one blade adapted to cut grass, as clearly suggested and taught by the Ronning reference, in order to allow the machine to trim and manicure a lawn surface comprising a variety of grasses, weeds and other natural growths [Paragraph 0003].  
16.	Regarding claim 15, the Miller reference discloses:
method of facilitating a power unit fluid change in an agricultural machine [Paragraph 0029—tractor], the agricultural machine comprising a dock (6) in fluid connection with the power unit fluid system (2) and a replaceable fluid container (4), the dock (6) being adapted to retain the replaceable fluid container (4) (FIG. 1), comprising:
un-docking the replaceable fluid container (110);
removing the replaceable fluid container from the machine (110);
inserting a new replaceable fluid container into the dock (110); and
engaging the new replaceable fluid container with the dock (110, 112).
The Miller reference discloses the invention as essentially claimed.  However, the Miller reference fails to disclose a cutting system.
The Ronning reference teaches that it is conventional in the art of agricultural machines to provide as taught in [Paragraph 0003] a cutting system [Paragraph 0003].  Such configurations/structures would allow the machine to trim and manicure a lawn surface comprising a variety of grasses, weeds and other natural growths [Paragraph 0003].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the reference, such that the machine further includes a cutting system, as clearly suggested and taught by the Ronning reference, in order to allow the machine to trim and manicure a lawn surface comprising a variety of grasses, weeds and other natural growths [Paragraph 0003].  
17.	Regarding claim 16, the Miller reference further discloses:
pumping fluid from the fluid system of the power unit into a replaceable fluid container until the fluid system is empty (108); and pumping fluid from the replaceable fluid container into the fluid system of the power unit (112).
18.	Regarding claim 22, the Miller reference further discloses:
wherein the power unit is an engine (8.1) and the fluid is engine lubricant [Paragraph 0031].
19.	Regarding claim 23, the Miller reference discloses:
use of a replaceable oil container (4) to facilitate an oil change in a grass cutting machine [Paragraph 0029—tractor].
The Miller reference discloses the invention as essentially claimed.  However, the Miller reference fails to disclose having a cutting system.
The Ronning reference teaches that it is conventional in the art of agricultural machines to provide as taught in [Paragraph 0003] having a cutting system [Paragraph 0003].  Such configurations/structures would allow the machine to trim and manicure a lawn surface comprising a variety of grasses, weeds and other natural growths [Paragraph 0003].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the reference, such that the machine further includes having a cutting system, as clearly suggested and taught by the Ronning reference, in order to allow the machine to trim and manicure a lawn surface comprising a variety of grasses, weeds and other natural growths [Paragraph 0003].
20.	Regarding claim 25, the Miller reference further discloses:
	wherein the replaceable fluid container (4) has two inner chambers (FIG. 6—the volume inside the filter and the volume outside the filter), one of the inner chambers being adapted to receive used fluid (FIG. 6—either of the chambers are adapted to receive used fluid) and the other of the inner chambers being adapted to receive fresh fluid (FIG. 6—either of the chambers are adapted to receive fresh fluid).    
21.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Miller reference in view of the Ronning reference and further in view of the Kinoshita reference (JP 2000/056084A).  
22.	Regarding claim 4, the Miller reference further discloses:
such that fluid from a full replaceable fluid container can be pumped into an empty power unit and vice versa (FIG. 8).
The Miller reference discloses the invention as essentially claimed.  However, the Miller reference fails to disclose wherein the transfer valve is connected to a transfer pump.
The Kinoshita teaches it is well known in the art of fluid transfer to provide as taught in the [Abstract] wherein the transfer valve is connected to a transfer pump [Abstract].  Such configurations/structures would allow fluid transfer [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the reference, such that the machine further includes a transfer valve connected to a transfer pump, as clearly suggested and taught by the Kinoshita reference, in order to allow fluid transfer [Abstract].  
23.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Miller reference in view of the Ronning reference and further in view of the Butterworth reference (WO 2017/053755).  
24.	Regarding claim 6, the Miller reference fails to disclose:
wherein the housing further comprises a breather valve, the breather valve or a vent adapted to connect the interior of the replaceable fluid container with a headspace of the power unit to maintain atmospheric pressure within the replaceable fluid container regardless of any fluid flow into or out of the replaceable fluid container, and the vent adapted to connect the interior of the replaceable fluid container with the surrounding atmosphere.
The Butterworth reference teaches it is conventional in the art of removable containers to provide as taught in (Page 2, lines 23-32) wherein the housing further comprises a breather valve (93), the breather valve adapted to connect the interior of the replaceable fluid container (14) with a headspace of the power unit to maintain atmospheric pressure within the replaceable fluid container regardless of any fluid flow into or out of the replaceable fluid container (Page 4, lines 1-4).  Such configurations/structure would allow pressure relief (Page 4, lines 1-4).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the Miller reference, such that the reference further includes wherein the housing further comprises a breather valve, the breather valve adapted to connect the interior of the replaceable fluid container with a headspace of the power unit to maintain atmospheric pressure within the replaceable fluid container regardless of any fluid flow into or out of the replaceable fluid container, as clearly suggested and taught by the Butterworth reference, in order to allow pressure relief (Page 4, lines 1-4).
Note: the new claims limitations are presented as an alternate (“or”) therefore the prior art only has to disclose one or the other and all of its attendant features to completely reject the claim.  
25.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Miller reference in view of the Ronning reference and further in view of the Kinoshita reference and further in view of the Goodier reference (WO2017/051013A1).  
26.	Regarding claim 10, the Miller reference further discloses:
wherein the power unit outlet and the power unit inlet (FIG. 1).  
The Miller reference discloses the invention as essentially claimed.  However, the Miller reference fails to disclose a transfer valve and push-fit connectors, wherein the dock comprises mating connectors connected to the fluid system of the machine, each mating connector being adapted to engage with a corresponding push-fit connector.
The Kinoshita teaches it is well known in the art of fluid transfer to provide as taught in the [Abstract] a transfer valve [Abstract].  Such configurations/structures would allow fluid transfer [Abstract].  
The combination of the Miller reference and the Kinoshita reference teach the invention as essentially claimed.  However, the modified Miller reference fails to disclose push-fit connectors, wherein the dock comprises mating connectors connected to the fluid system of the machine, each mating connector being adapted to engage with a corresponding push-fit connector.
The Goodier reference teaches that it is conventional in the art of removable containers to provide as taught in (FIG. 6) push-fit connectors, wherein the dock comprises mating 
connectors connected to the fluid system of the machine, each mating connector being adapted to engage with a corresponding push-fit connector (FIG. 6).  
	The combination of the Miller reference, the Kinoshita reference, and the Goodier teach the invention as essentially claimed.  However, the modified Miller reference fails to disclose that the push-fit connectors including dry break valves.  
	The examiner takes Official Notice that is well known in the art of fluid attachment to use dry break valves for the purpose of preventing fluid spills in the event of mechanical stress being applied to different sections of the valve.  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the Miller reference, such that the machine further includes a transfer valve and push-fit connectors, wherein the dock comprises mating connectors connected to the fluid system of the machine, each mating connector being adapted to engage with a corresponding push-fit connector, as clearly suggested and taught by the Goodier reference, in order to allow for fluid transfer (FIG. 6). 
27.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Miller reference in view of the Ronning reference and further in view of the Goodier reference.  
28.	Regarding claim 11, the Miller reference further discloses:
wherein the replaceable fluid container (4) further comprises a handle (32) to enable insertion and removal into the machine [Paragraph 0049].
The Miller reference discloses the invention as essentially claimed.  However, the Miller reference fails to disclose wherein movement of the handle causes the push-fit connectors to engage to and disengage with the mating connectors.
The Goodier reference teaches that it is conventional in the art of removable containers to provide as taught in (Page 11, lines 27-30) wherein movement of the handle (17) causes the push-fit connectors (FIG. 6) to engage to and disengage with the mating connectors (FIG. 6).  Such configurations/structures would allow for fluid transfer (FIG. 6).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the reference, such that the machine further includes wherein movement of the handle causes the push-fit connectors to engage to and disengage with the mating connectors, as clearly suggested and taught by the Goodier reference, in order to allow for fluid transfer (FIG. 6).  
29.	Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Miller reference in view of the Ronning reference and further in view of the Kinoshita reference and further in view of the Goodier reference.  
30.	Regarding claim 17, the Miller reference further discloses:
wherein the power unit outlet and the power unit inlet (FIG. 1).  
The Miller reference discloses the invention as essentially claimed.  However, the Miller reference fails to disclose a transfer valve and push-fit connectors.
The Kinoshita teaches it is well known in the art of fluid transfer to provide as taught in the [Abstract] a transfer valve [Abstract].  Such configurations/structures would allow fluid transfer [Abstract].  
The combination of the Miller reference and the Kinoshita reference teach the invention as essentially claimed.  However, the modified Miller reference fails to disclose push-fit connectors.
The Goodier reference teaches that it is conventional in the art of removable containers to provide as taught in (FIG. 6) push-fit connectors (FIG. 6).  Such configurations/structures would allow fluid transfer (FIG. 6).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the Miller reference, such that the machine further includes a transfer valve and push-fit connectors, as clearly suggested and taught by the Goodier reference, in order to allow for fluid transfer (FIG. 6).  
31.	Regarding claim 18, the Miller reference fails to disclose:
wherein the dock comprises mating connectors corresponding to the push-fit connectors and in fluid connection with the fluid system of the power unit, such that each push-fit connector engages with a mating connector.
The Goodier reference teaches that it is conventional in the art of removable containers to provide as taught in (FIG. 6) wherein the dock comprises mating connectors corresponding to the push-fit connectors and in fluid connection with the fluid system of the power unit, such that each push-fit connector engages with a mating connector (FIG. 6).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the Miller reference, such that the machine further includes wherein the dock comprises mating connectors corresponding to the push-fit connectors and in fluid connection with the fluid system of the power unit, such that each push-fit connector engages with a mating connector, as clearly suggested and taught by the Goodier reference, in order to allow for fluid transfer (FIG. 6).  
32.	Regarding claim 19, the Miller reference further discloses:
wherein the replaceable fluid container (4) further comprises a handle (32) to enable insertion and removal into the machine [Paragraph 0049].
The Miller reference discloses the invention as essentially claimed.  However, the Miller reference fails to disclose wherein movement of the handle causes the push-fit connectors to engage to and disengage with the mating connectors.
The Goodier reference teaches that it is conventional in the art of removable containers to provide as taught in (Page 11, lines 27-30) wherein movement of the handle (17) causes the push-fit connectors (FIG. 6) to engage to and disengage with the mating connectors (FIG. 6).  Such configurations/structures would allow for fluid transfer (FIG. 6).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the Miller reference, such that the machine further includes wherein movement of the handle causes the push-fit connectors to engage to and disengage with the mating connectors, as clearly suggested and taught by the Goodier reference, in order to allow for fluid transfer (FIG. 6).  
33.	Regarding claim 20, the Miller reference further discloses:
wherein the step of un-docking the replaceable fluid container comprises the steps of:
moving the handle of the replaceable fluid container to dis-engage the push-fit connectors and the mating connectors; and
lifting the replaceable fluid container out of the dock.
The Goodier reference teaches that it is conventional in the art of removable containers to provide as taught in (Page 11, lines 27-30) wherein the step of un-docking the replaceable fluid container comprises the steps of: moving the handle of the replaceable fluid container to dis-engage the push-fit connectors and the mating connectors; and lifting the replaceable fluid container out of the dock (Page 5, lines 22-24) (Page 11, lines 27-30) (FIG. 6).  Such configurations/structures would allow for fluid transfer (FIG. 6).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the Miller reference, such that the machine further includes wherein the step of un-docking the replaceable fluid container comprises the steps of: moving the handle of the replaceable fluid container to dis-engage the push-fit connectors and the mating connectors; and lifting the replaceable fluid container out of 
the dock, as clearly suggested and taught by the Goodier reference, in order to allow for fluid transfer (FIG. 6).  
34.	Regarding claim 21, the Miller reference fails to disclose:
wherein the step of engaging the new replaceable fluid container with the dock comprises:
positioning the new replaceable fluid container in the dock; and
moving the handle to engage the push-fit connectors of the new replaceable fluid container with the corresponding mating connectors on the dock, such that the new replaceable fluid container is engaged with the dock.
The Goodier reference teaches that it is conventional in the art of removable containers to provide as taught in (Page 11, lines 27-30) wherein the step of engaging the new replaceable fluid container with the dock comprises: positioning the new replaceable fluid container in the dock; and moving the handle to engage the push-fit connectors of the new replaceable fluid container with the corresponding mating connectors on the dock, such that the new replaceable fluid container is engaged with the dock (Page 3, lines 6-7) (Page 11, lines 27-30) (FIG. 6).  Such configurations/structures would allow for fluid transfer (FIG. 6).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the Miller reference, such that the machine further includes wherein the step of engaging the new replaceable fluid container with the dock comprises: positioning the new replaceable fluid container in the dock; and moving the handle to engage the push-fit connectors of the new replaceable fluid container with the corresponding mating connectors on the dock, such that the new replaceable fluid container is engaged with the dock, as clearly suggested and taught by the Goodier reference, in order to allow for fluid transfer (FIG. 6). 
35.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Miller reference in view of the Ronning reference and further in view of the Philips reference (DE 10 2008 059 277 A1).  
36.	Regarding claim 24, the Miller reference fails to disclose:
wherein the replaceable fluid container further includes a dosing chamber adapted to enable dosing of the fluid with one or more additives.  
	The Philipps reference teaches it is conventional in the art of dosing fluids for use in motor vehicles to provide as taught in (FIGS. 1-2) wherein the replaceable fluid container (2) further includes a dosing chamber (10) adapted to enable dosing of the fluid (22) with one or more additives (12).  Such configurations/structures would allow automatic dosing of additives [Abstract].
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the Miller reference, such that the machine further includes wherein the replaceable fluid container further includes a dosing chamber adapted to enable dosing of the fluid with one or more additives, as clearly suggested and taught by the Philipps reference, in order to allow automatic dosing of additives [Abstract].  
Allowable Subject Matter
37.	Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
38.	Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.  The Applicant argues there is no motivation to combine the Miller reference and the Ronning reference.  The Office traverses.
The expectation of some advantage is the strongest rationale for combining references.  MPEP 2144 (II).  As provided in the rejection, the ability to cut grass is an advantage that a person of ordinary skill in the art would recognize for a vehicle.  The Miller reference is in the field of vehicles.  Thus, there is motivation to combine.  
Concerning Applicant’s Kinoshita reference argument, the Kinoshita reference is analogous art and therefore proper to use in a 103 rejection because it is directed to the same problem as the Applicant’s invention: fluid transfer.  Moreover, there is motivation to combine the Kinoshita reference for the same reason: a transfer valve and transfer pump improves fluid transfer by allowing flow to multiple outlets.  The Office respectfully submits that a transfer valve and a transfer pump, for which the only reason the Kinoshita reference was relied upon, are very well known devices to anyone who is a person of ordinary skill in the art of vehicles and fluid transfer.  Accordingly, the claims are finally rejected.  
Conclusion
39.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747